Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 1 of 28




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-2989-MDL-ALTONAGA/Torres

    In re:

    JANUARY 2021 SHORT SQUEEZE
    TRADING LITIGATION

    _________________________________/

    This Document Relates to the Non-Federal Securities Actions

                                 STIPULATED PROTECTIVE ORDER

    1.       PURPOSES AND LIMITATIONS

             Disclosure and discovery activity in the above-captioned action (the “Action”) are likely

    to involve production of confidential, proprietary, or private information for which special

    protection from public disclosure and from use for any purpose other than prosecuting or

    defending this Action may be warranted. Accordingly, Plaintiffs and Defendants in the cases that

    are not governed by the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, et

    seq. (collectively, the “Parties”), by and through their undersigned counsel, having met and

    conferred, hereby stipulate to and petition the Court to enter the following Stipulated Protective

    Order (the “Order”).

             The Parties acknowledge, as set forth in Section 12.3, below, that the procedures for

    filing any Protected Material, as defined herein, shall be governed by Local Rule 5.4, which sets

    forth the procedures that must be followed and the standards that will be applied when a party

    seeks permission from the court to file material under seal.
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 2 of 28




    2.       DEFINITIONS

             2.1    Challenging Party: A Party or Non-Party that challenges the designation of

    information or items under this Order.

             2.2    “CONFIDENTIAL” Information or Items: Information (regardless of how it is

    generated, stored or maintained) or tangible things that are prohibited from disclosure by statute

    or qualify for protection under Federal Rule of Civil Procedure 26(c), including but not limited

    to, information or tangible things that constitute trade secrets, proprietary business information,

    competitively sensitive information, personal or business financial information, or other

    information prohibited from disclosure under applicable federal, state, or foreign data protection

    laws, including, without limitation, the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq.

    (financial information), the Health Insurance Portability and Accountability Act (HIPAA) and

    the regulations thereunder, 45 CFR Part 160 and Subparts A and E of Part 164 (medical

    information), and the General Data Protection Regulation (GDPR), 2016/679 of the European

    Parliament and of the Council of 27 April 2016, and repealing Directive 95/46/EC (EU personal

    data).

             2.3    Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as

    well as their support staff).

             2.4    Designating Party: A Party or Non-Party that designates information or items that

    it produces in disclosures or in responses to discovery requests as “CONFIDENTIAL” or

    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

             2.5    Disclosure or Discovery Material: All items or information, regardless of the

    medium or manner in which it is generated, stored, or maintained (including, among other things,




                                                      2
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 3 of 28




    testimony, transcripts, and tangible things), that are produced or generated in disclosures or

    responses to discovery requests in this Action.

            2.6    Expert: A person with specialized knowledge or experience in a matter pertinent

    to the Action who has been retained by a Party or its Counsel to serve as an expert witness or as

    a consultant in this Action (as well as his or her employees and staff).

            2.7    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

    Items: Extremely sensitive “Confidential Information or Items” that a Party determines in good

    faith to consist of highly proprietary business information, which should not be disclosed to

    another Party’s or Non-Party’s operational and business personnel, including, without limitation,

    trade secrets, the disclosure of which to another Party or Non-Party would create a substantial

    risk of serious harm that could not be reasonably avoided by less restrictive means absent undue

    burden.

            2.8    Federal Securities Actions: The cases within the Action governed by the Private

    Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4 et seq.

            2.9    In-House Counsel: Attorneys who are employees of a Party (or any affiliated

    entity or subsidiary of the Party) to this Action, or their support staff. In-House Counsel does not

    include Outside Counsel of Record or any other outside counsel of a Party.

            2.10   Non-Party: Any natural person, partnership, corporation, association, or other

    legal entity not named as a Party to this Action.

            2.11   Outside Counsel of Record: Attorneys who are not employees of a Party to this

    action but are retained to represent or advise a Party to this action and have appeared in this

    Action on behalf of that Party or are affiliated with a law firm which has appeared on behalf of

    that Party.



                                                        3
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 4 of 28




           2.12    Party: Any named party to this action.

           2.13    Producing Party: A Party or Non-Party that produces Disclosure or Discovery

    Material in this action.

           2.14    Professional Vendors: Persons or entities engaged by a Party(ies) or engaged by

    Outside Counsel of Record that provide litigation support services (e.g., photocopying,

    videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

    retrieving data in any form or medium) and their employees and subcontractors.

           2.15    Protected Material: Any Disclosure or Discovery Material that is designated as

    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

           2.16    Receiving Party: A Party that receives Disclosure or Discovery Material from a

    Producing Party.

    3.     SCOPE

           The protections conferred by this Order cover not only Protected Material (as defined

    above), but also all of the following, which shall also be deemed Protected Material: (1) any

    information copied or extracted from Protected Material; (2) all copies, excerpts, summaries, or

    compilations of Protected Material; and (3) any testimony, conversations, or presentations by

    Parties or their Counsel that might reveal Protected Material. Any use of Protected Material at

    trial shall be governed by a separate agreement or order. However, the protections conferred by

    this Order do not cover the following information: (a) any information that is in the public

    domain at the time of disclosure to a Receiving Party or becomes part of the public domain after

    its disclosure to a Receiving Party as a result of publication not involving a violation of this

    Order, including becoming part of the public record through trial or otherwise; and (b) any

    information known to the Receiving Party prior to the disclosure unless the Receiving Party is



                                                      4
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 5 of 28




    subject to an existing and separate duty of confidentiality or obtained by the Receiving Party

    after the disclosure from a source who obtained the information lawfully and under no obligation

    of confidentiality to the Designating Party.

    4.     DURATION

           Even after final disposition (as defined herein) of this Action, the confidentiality

    obligations imposed by this Order shall remain in effect until a Designating Party agrees

    otherwise in writing or a court order otherwise directs. Final disposition shall be deemed to be

    the later of: (1) dismissal of all claims and defenses in this action, with or without prejudice; and

    (2) final judgment herein after the completion and exhaustion of all appeals, rehearings, remands,

    trials, or reviews of this Action, including the time limits for filing any motions or applications

    for extension of time pursuant to applicable law.

    5.     DESIGNATING PROTECTED MATERIAL

           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

    or Non-Party that designates information or items for protection under this Order must take care

    to limit any such designation to specific material that qualifies under the appropriate standards.

    To the extent it is practicable to do so, the Designating Party must designate for protection only

    those parts of material, documents, items, or oral or written communications that qualify.

           Designations that are shown to be clearly unjustified or that have been made for an

    improper purpose (e.g., to unnecessarily encumber or obstruct the case development process or

    to impose unnecessary expenses and burdens on another Party or Non-Party) may expose the

    Designating Party to sanctions pursuant to applicable law.




                                                      5
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 6 of 28




           If it comes to a Designating Party’s attention that information or items that it designated

    for protection do not qualify for protection, that Designating Party must promptly notify all other

    Parties that it is withdrawing the designation.

           5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

    (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

    Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

    designated before the material is disclosed or produced.

           Designation in conformity with this Order requires:

                   (a)     For information in documentary form (e.g., paper or electronic documents,

    but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

    Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

    EYES ONLY” to each page that contains Protected Material except as otherwise set forth in

    other orders adopted in this Action.

                   A Party or Non-Party that makes original documents or materials available for

    inspection need not designate them for protection until after the Receiving Party has indicated

    which material it would like copied and produced. During the inspection and before the

    designation, all of the material made available for inspection shall be deemed

    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” as

    determined by the Producing Party. After the Receiving Party has identified the documents it

    wants copied and produced, the Producing Party must determine which documents, or portions

    thereof, qualify for protection under this Order. Then, before producing the specified documents,

    the Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY




                                                      6
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 7 of 28




    CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected

    Material.

           (b)     For testimony given in deposition or in other pretrial or trial proceedings: that the

    Designating Party identify on the record or up to 30 days afterwards (or a period otherwise

    agreed upon) all Protected Material, including specifying whether any portions of the transcript

    or the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

    ATTORNEYS’ EYES ONLY.”

                   Parties shall give the other Parties notice if they reasonably expect a deposition,

    hearing, or other proceeding to include Protected Material so that the other Parties can ensure

    that only authorized individuals who have signed the “Acknowledgment and Agreement to Be

    Bound” (Exhibit A), if required by this Order, are present at those proceedings. The use of a

    document as an exhibit at a deposition shall not in any way affect its designation as

    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

    Transcripts containing Protected Material shall have an obvious legend on the title page that the

    transcript contains Protected Material, and the title page shall be followed by a list of all pages

    (including line numbers as appropriate) that have been designated as Protected Material and the

    level of protection being asserted by the Designating Party. The Designating Party shall inform

    the court reporter of these requirements. Any transcript that is prepared before the expiration of a

    30-day (or otherwise agreed upon) period for witness review and designation shall be treated

    during that period as if it had been designated “CONFIDENTIAL” or “HIGHLY

    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (as determined by the Producing Party) in its

    entirety unless otherwise agreed. After the expiration of that period, the transcript shall be treated

    only as actually designated. If, after the 30-day period (or otherwise agreed upon), no Party has



                                                      7
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 8 of 28




    designated some or all of the deposition transcript as Protected Material under this Order, the

    entire deposition, or those portions of the deposition not designated as Protected Material, will no

    longer be considered confidential.

                   (c)     For information produced in some form other than documentary and for

    any other tangible items: that the Producing Party affix in a prominent place on the exterior of

    the container or containers in which the information or item is stored, or in some other

    reasonable manner, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

    ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information or item warrant

    protection, the Producing Party, to the extent practicable, shall identify the protected portion(s)

    and specify the level of protection being asserted.

           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

    designate qualified information or items does not, standing alone, waive the Designating Party’s

    right to secure protection under this Order for such material. Upon timely correction of a

    designation, the Receiving Party must make reasonable efforts to assure that the material is

    treated in accordance with the provisions of this Order.

    6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

           6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

    confidentiality at any time consistent with any scheduling orders to be entered by the Court.

    Unless a prompt challenge to a Designating Party’s confidentiality designation is necessary to

    avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

    disruption or delay of the Action, a Party does not waive its right to challenge a confidentiality

    designation by electing not to mount a challenge promptly after the original designation is

    disclosed.



                                                      8
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 9 of 28




           6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

    process by providing written notice of each designation it is challenging and describing the basis

    for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

    notice must recite that the challenge to confidentiality is being made in accordance with this

    specific paragraph of the Order. The Designating Party shall thereafter, within fourteen (14)

    calendar days (or as otherwise agreed upon), respond to such challenge in writing by either:

    (1) agreeing to remove the designation; or (2) stating the reasons to maintain such designation.

    Should the dispute remain unresolved, the Parties shall attempt to resolve each challenge in good

    faith and must begin the process by conferring directly within fourteen (14) calendar days of the

    date of service of the Designating Party’s response. In conferring, the Challenging Party must

    explain the basis for its belief that the confidentiality designation was not proper and must give

    the Designating Party an opportunity to review the designated material, to reconsider the

    circumstances, and, if no change in designation is offered, to explain the basis for the chosen

    designation. A Challenging Party may proceed to the next stage of the challenge process only if

    it has engaged in this meet and confer process first or establishes that the Designating Party is

    unwilling to participate in the meet and confer process in a timely manner. Nothing in this

    paragraph precludes the Parties from agreeing to reasonable extensions at any step of the process

    described herein.

           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without Court

    intervention through exhaustion of the procedures in paragraph 6.2, the Challenging Party may

    file a motion challenging a confidentiality designation at any time following completion of the

    procedure in paragraph 6.2 if there is good cause for doing so, including a challenge to the

    designation of a deposition transcript or any portions thereof. Any motion brought pursuant to



                                                     9
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 10 of
                                      28



   this provision must be accompanied by certification pursuant to Local Rule 7.1 certifying that the

   movant has complied with the meet and confer requirements of this District.

          Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

   unnecessary expenses and burdens on another Party or Non-Party) may expose the Challenging

   Party to sanctions pursuant to applicable law. All Parties shall continue to afford the material in

   question the level of protection to which it is entitled under the Producing Party’s designation

   until the court rules on the challenge.

   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

          7.1     Basic Principles. A Receiving Party may use Disclosure or Discovery Material

   that is disclosed or produced by another Party or by a Non-Party in connection with this Action

   only for prosecuting, defending, or attempting to settle this Action, and shall not use Disclosure

   or Discovery Material for any other purpose whatsoever, including without limitation any other

   litigation or any business or competitive purpose or function. Protected Material may be

   disclosed only to the categories of persons and under the conditions described in this Order.

   When the Action has been terminated, a Receiving Party must comply with the provisions of

   section 13 below (FINAL DISPOSITION).

          Disclosure or Discovery Material shall not be shared with any Plaintiffs or counsel for the

   same in the Federal Securities Actions absent further order of the Court or agreement between

   the Parties and Plaintiffs or counsel for the same in the Federal Securities Actions.

          Disclosure or Discovery Material must be stored and maintained by a Receiving Party,

   including any Counsel, Professional Vendor, Expert or other party engaged by the Receiving

   Party in this Action, at a location and in a secure manner that ensures that access is limited to the

   persons authorized under this Order. The Producing Party and Receiving Party shall agree on the



                                                    10
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 11 of
                                      28



   level of protection expected in the storage and transfer of its information provided that such level

   of protection is not greater than that reasonably used by the Producing Party for such information

   in the ordinary course of the Producing Party’s business. In the event the Receiving Party,

   including any Counsel, Professional Vendor, Expert or other party engaged by the Receiving

   Party in this Action, experiences a data breach that affected or potentially affected Protected

   Material, it shall (to the extent permitted by law) as soon as practicable notify the Producing

   Party of the same, and shall cooperate with the Producing Party to address and remedy the

   breach, subject to the Producing Party’s reasonable instructions. Nothing herein shall constitute

   a waiver of legal rights and defenses regarding the protection of information from unauthorized

   disclosure.

          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

   disclose any information or item designated “CONFIDENTIAL” only to:

                  (a)     The Receiving Party’s Outside Counsel of Record in this action, as well as

                          employees of said Outside Counsel of Record to whom it is reasonably

                          necessary to disclose the information for this Action;

                  (b)     The officers, directors, and employees (including In-House Counsel) of

                          the Receiving Party to whom disclosure is reasonably necessary for this

                          Action;

                  (c)     Experts retained by the Receiving Party to whom disclosure is reasonably

                          necessary for this Action and who have signed the Acknowledgment and

                          Agreement to Be Bound (Exhibit A), unless otherwise agreed in writing

                          by the Designating Party or ordered by the Court, and provided that no



                                                   11
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 12 of
                                      28



                     disclosure shall be made to any Expert who is retained by, employed by,

                     or will be employed within six months by, a known competitor of the

                     Producing Party;

               (d)   Insurers of the Receiving Party to whom disclosure is reasonably

                     necessary for coverage-related matters and who have signed the

                     Acknowledgment and Agreement to Be Bound (Exhibit A);

               (e)   The Court, Magistrate Judge and their personnel; and any appellate court

                     or other court (and their personnel) before which the Parties appear in this

                     Action;

               (f)   Court reporters, videographers, and their staff;

               (g)   Professional jury or trial consultants, mock jurors, and Professional

                     Vendors to whom disclosure is reasonably necessary for this Action and

                     who have signed the “Acknowledgment and Agreement to Be Bound”

                     (Exhibit A);

               (h)   During their depositions, witnesses in the action to whom disclosure is

                     reasonably necessary and who have signed the “Acknowledgment and

                     Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

                     Designating Party or ordered by the Court. Pages of transcribed deposition

                     testimony or exhibits to depositions that reveal Protected Material must be

                     separately bound by the court reporter and may not be disclosed to anyone

                     except as permitted under this Order;




                                              12
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 13 of
                                      28



                  (i)    The author or recipient of a document containing the information or a

                         custodian or other person who otherwise possessed or knew the

                         information;

                  (j)    Special masters or discovery referees who may be appointed by the Court;

                  (k)    Mediators or settlement officers, and their supporting personnel, subject to

                         the mutual agreement of the Parties engaged in settlement discussions who

                         have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

                         A);

                  (l)    Any other person as to whom the Designating Party has consented to

                         disclosure in advance; and

                  (m)    Such other persons as the Parties may agree or may be ordered by the

                         Court.

          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

   Designating Party, information or items designated “HIGHLY CONFIDENTIAL –

   ATTORNEYS’ EYES ONLY” may only be disclosed to:

          (a) The Receiving Party’s Outside Counsel of Record in this action, as well as employees

   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

   for this Action;

          (b) In-House Counsel of the Receiving Party who is actively managing this Action for the

   Receiving Party and who does not have material substantive input into competitive decision-

   making;




                                                  13
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 14 of
                                      28



          (c) Experts of the Receiving Party to whom disclosure is reasonably necessary for this

   Action and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A)

   unless otherwise agreed in writing by the Designating Party or ordered by the Court, and

   provided that no disclosure shall be made to any Expert who is retained by, employed by, or will

   be employed within six months by, a known competitor of the Producing Party;

          (d) The Court, Magistrate Judge and their personnel; and any appellate court or other

   court (and their personnel) before which the Parties appear in this action;

          (e) Court reporters, videographers, and their staff,

          (f) Professional jury or trial consultants, and Professional Vendors to whom disclosure is

   reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement

   to Be Bound” (Exhibit A); and

          (g) The author or recipient of a document containing the information or a custodian or

   other person who otherwise possessed or knew the information;

          (h) Special masters or discovery referees who may be appointed by the Court; and

          (i) Mediators or settlement officers, and their supporting personnel, subject to the mutual

   agreement of the Parties engaged in settlement discussions, and who have signed the

   “Acknowledgment and Agreement to Be Bound” (Exhibit A).

   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
          OTHER LITIGATION

          If a Party is served with a subpoena, demand or a court order issued in another litigation,

   investigation or other regulatory proceeding that compels disclosure of any information or items

   designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

   ATTORNEYS’ EYES ONLY,” that Party must:




                                                   14
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 15 of
                                      28



                  (a)      Promptly notify in writing the Designating Party. Such notification shall

                           include a copy of the subpoena or court order;

                  (b)      Promptly notify in writing the party who caused the subpoena or order to

                           issue in the other litigation that some or all of the material covered by the

                           subpoena or order is subject to this Order. Such notification shall include a

                           copy of this Order; and

                  (c)      Cooperate with respect to all reasonable procedures sought to be pursued

                           by the Designating Party whose Protected Material may be affected to

                           alert the interested parties to the existence of this Order and to afford the

                           Designating Party in this Action an opportunity to try to protect its

                           confidentiality interests in the court from which the subpoena or order

                           issued.

          If the Designating Party timely seeks a protective order, the Party served with the

   subpoena or court order shall not produce any information designated in this Action as

   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

   determination by the court from which the subpoena or order issued, unless the Party has

   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

   expense of seeking protection in that court of its confidential material—and nothing in these

   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

   disobey a lawful directive from another court, or violate any other applicable federal or state law,

   rules or regulations.




                                                     15
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 16 of
                                      28



   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
         THIS ACTION

               (a)   The terms of this Order are applicable to information produced by a Non-

                     Party in this action and designated as “CONFIDENTIAL” or “HIGHLY

                     CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information

                     produced by Non-Parties in connection with this Action is protected by the

                     remedies and relief provided by this Order. Nothing in these provisions

                     should be construed as prohibiting a Non-Party from seeking additional

                     protections.

               (b)   In the event that a Party is required, by a valid discovery request, to

                     produce a Non-Party’s confidential information in its possession, and the

                     Party is subject to an agreement with the Non-Party not to produce the

                     Non-Party’s confidential information, then the Party shall:

                            (1)     Promptly notify in writing the Requesting Party and the

                                    Non-Party that some or all of the information requested is

                                    subject to a confidentiality agreement with a Non-Party;

                            (2)     Promptly provide the Non-Party with a copy of this Order,

                                    the relevant discovery request(s), and a reasonably specific

                                    description of the information requested; and

                            (3)     Make the information requested available for inspection by

                                    the Non-Party.

               (c)   If the Non-Party fails to object or seek a protective order from this Court

                     within fourteen (14) days of receiving the notice and accompanying

                     information, the Receiving Party may produce the Non-Party’s Protected


                                               16
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 17 of
                                      28



                          Material responsive to the discovery request. If the Non-Party timely seeks

                          a protective order, the Receiving Party shall not produce any information

                          in its possession or control that is subject to the confidentiality agreement

                          with the Non-Party before a determination by the Court. Absent a Court

                          order to the contrary, the Non-Party shall bear the burden and expense of

                          seeking protection in this Court of its Protected Material.

   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

   Material to any person or in any circumstance not authorized under this Order, the Receiving

   Party must immediately (a) notify in writing the Designating Party of the unauthorized

   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

   this Order, and (d) request such person or persons to execute the “Acknowledgment and

   Agreement to Be Bound” that is attached hereto as Exhibit A.

   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
          PROTECTED MATERIAL

          11.1    When a Producing Party gives notice to Receiving Parties that certain

   inadvertently produced material is subject to a claim of privilege or other protection, the

   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

   26(b)(5)(B).

          11.2    Any inadvertent production of privileged or otherwise protected material that

   satisfies Federal Rule of Evidence 502(b) shall not be deemed to have waived the privilege or

   protection. Pursuant to Federal Rules of Evidence 502(d) and (e), the Parties have entered or will

   have entered into a separate Stipulated Rule 502(d) and Privileged Materials Order, which sets

                                                     17
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 18 of
                                      28



   forth the procedure concerning the inadvertent production of privileged or otherwise protected

   material.

   12.    MISCELLANEOUS

          12.1    Right to Further Relief. Nothing in this Order abridges the right of any Party to

   seek its modification by the Court in the future.

          12.2    Right to Assert Objections. By stipulating to the entry of this Order, no Party is

   waiving any objections to the production of documents or information on any basis, including,

   without limitation, the right to object to production of information and/or documents that a Party

   contends are subject to any confidentiality interest of themselves, or third parties, such that

   disclosure should be precluded notwithstanding the protections of this Order (e.g., in the event of

   a contractual confidentiality provision between the Producing Party and a third party). In the

   event such a confidentiality interest affects the production of requested material, the Producing

   Party shall endeavor to resolve any issue precluding production (e.g., seek to obtain the consent

   of the third party to produce the Protected Material notwithstanding a confidentiality provision).

   Similarly, no Party waives any right to object on any ground to use in evidence of any of the

   material covered by this Order.

          12.3    Filing Protected Material. Without written permission from the Designating Party

   or a court order secured after appropriate notice to all interested persons, a Party may not file in

   the public record in this Action any Protected Material. A Party that seeks to file under seal any

   Protected Material must comply with Local Rule 5.4. The extent of Protected Material included

   within any such proposed filings under seal shall be limited to the particular items of information

   and/or portions of documents that are reasonably necessary to the filing. Pursuant to Local Rule

   5.4, the proposed sealed material shall not be filed unless the Court grants the motion to file



                                                       18
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 19 of
                                      28



   under seal. The motion to file under seal shall specify the proposed duration of the requested

   sealing. If, prior to the issuance of a ruling on the motion to file under seal, the moving party

   elects or is required to publicly file a pleading, motion, memorandum, or other document that

   attaches or reveals the content of the proposed sealed material, then the moving party must redact

   from the public filing all content that is the subject of the motion to file under seal.

          12.4    No Effect on Designating Party. This Order shall not apply to and shall not limit

   in any way any Designating Party’s use, disclosure or handling of its own Protected Material.

          12.5 Non-Public, Personally Identifiable Information. Producing Party may partially or

   wholly redact the nonpublic, personally identifiable information from any Disclosure or

   Discovery Material that may contain it, including for example customer names, Social Security

   numbers, account numbers, telephone numbers, mailing addresses, and email addresses.

   13.    FINAL DISPOSITION

          Within 60 days after the final disposition of this action, as defined in Section 4

   (Duration), each Receiving Party must return all Protected Material to the Producing Party or

   destroy such material. As used in this subdivision, “all Protected Material” includes all copies,

   abstracts, compilations, summaries, and any other format reproducing or capturing any of the

   Protected Material. Whether the Protected Material is returned or destroyed, the Receiving Party

   must submit a written certification to the Producing Party (and, if not the same person or entity,

   to the Designating Party) by the 60 day deadline that (1) identifies (by category, where

   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

   format reproducing or capturing any of the Protected Material. Notwithstanding this provision,

   Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,



                                                     19
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 20 of
                                      28



   and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

   reports, attorney work product, and consultant and expert work product, even if such materials

   contain Protected Material. Any such archival copies that contain or constitute Protected

   Material remain subject to this Protective Order as set forth in Section 4 (Duration). Nothing in

   this provision, however, should be construed as requiring the Receiving Party to destroy any

   material that it is obligated to maintain under applicable laws and regulations.

   IT IS SO STIPULATED, THROUGH UNDERSIGNED COUNSEL OF RECORD.

   Dated: June 29, 2021                              Respectfully submitted,


    /s/ Peter Safirstein                             /s/ Natalia M. Salas
    SAFIRSTEIN METCALF LLP                           THE FERRARO LAW FIRM, P.A.
    Peter Safirstein (NY SBN 2044550)                Natalia M. Salas (FBN 44895)
    Elizabeth S. Metcalf (NY SBN 4644431)            James L. Ferraro (FBN 381659)
    1345 Avenue of the Americas, 2nd Floor           James Ferraro, Jr. (FBN 107494)
    New York, NY 10105                               Bruce S. Rogow (FBN 067999)
    Tel: (212) 201-5845                              Sean A. Burstyn (FBN 1028778)
    psafirstein@safirsteinmetcalf.com                600 Brickell Avenue, Suite 3800
    emetcalf@safirsteinmetcalf.com                   Miami, FL 33131
                                                     Tel: (305) 375-0111
                                                     nms@ferrarolaw.com
                                                     jlf@ferrarolaw.com
                                                     jjr@ferrarolaw.com
                                                     bsr@ferrarolaw.com
                                                     sab@ferrarolaw.com




                                                   20
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 21 of
                                      28




    /s/ Joseph R. Saveri                     /s/ Frank Schirripa
    JOSEPH SAVERI LAW FIRM, LLP              HACH ROSE SCHIRRIPA &
    Joseph R. Saveri (CA SBN 130064)         CHEVERIE LLP
    Steven N. Williams (CA SBN 175489)       Frank Schirripa (NY SBN 4103750)
    Anupama K. Reddy (CA SBN 324873)         Kathryn Hettler (NY SBN 5126065)
    Christopher K.L Young (CA SBN 318371)    Seth Pavsner (NY SBN 4969689)
    601 California Street, Suite 1000        112 Madison Ave, 10th Floor
    San Francisco, CA 94108                  New York, New York 10016
    Tel: (415) 500-6800                      Tel: (212) 213-8311
    jsaveri@saverilawfirm.com                fschirripa@hrsclaw.com
    swilliams@saverilawfirm.com              khettler@hrsclaw.com
    areddy@saverilawfirm.com                 SPavsner@hrsclaw.com
    cyoung@saverilawfirm.com
                                                                 Plaintiffs’ Lead Counsel

                                             /s/ Rachel W. Furst
                                             GROSSMAN ROTH YAFFA COHEN, P.A.
                                             Rachel W. Furst (FBN 45155)
                                             2525 Ponce de Leon Blvd Ste 1150
                                             Coral Gables, FL 33134-6040
                                             Tel: 305-442-8666
                                             rwf@grossmanroth.com

                                                              Plaintiffs’ Liaison Counsel


    /s/ Gabriel Amin Assaad                  /s/ Jeffrey A. Klafter
    MCDONALD WORLEY, P.C.                    KLAFTER LESSER, LLP
    Gabriel Amin Assaad (TX SBN 24076189)    Jeffrey A. Klafter (NY SBN 1662428)
    Matthew Yezierski (TX SBN 24076989)      Amir Alimehri (NY SBN 5631262)
    McDonald Worley                          Two International Drive Suite 350
    1770 St. James Place, Suite 100          Rye Brook, NY 10573
    Houston, TX 77056                        Tel: (914) 934-9200
    Tel: (713) 523-5500                      jak@klafterlesser.com
    gassaad@mcdonaldworley.com               amir.alimehri@klafterlesser.com
    matt@mcdonaldworley.com
    don@mcdonaldworley.com




                                            21
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 22 of
                                      28




    /s/ Maurice D. Pessah                      /s/ Roy T. Willey, IV
    Pessah Law Group, PC                       ANASTOPOULO LAW FIRM
    Maurice D. Pessah (CA SBN 275955)          Roy T. Willey, IV (SC SBN 101010)
    Michael Morris-Nussbaum (CA SBN            Eric M. Poulin (SC SBN 100209)
    317146)                                    Blake Abbott (SC SBN 104423)
    Summer E. Benson (CA SBN 326398)           32 Ann Street
    Jason Sunshine (CA SBN 336062)             Charleston, SC 29403
    Stuart Neil Chelin (CA SBN 320357)         Tel: (843) 614-8888
    661 N Harper Avenue, Suite 208             roy@akimlawfirm.com
    West Hollywood, California 90048           eric@akimlawfirm.com
    Tel: (310) 772-2261                        blake@akimlawfirm.com
    maurice@pessahgroup.com
    mmnussbaum@pessahgroup.com
    sbenson@pessahgroup.com
    jsunshine@pessahgroup.com
    stuart@chelinlaw.com
                                                              Plaintiffs’ Steering Committee

    /s/ Kevin J. Orsini                        /s/ Marc De Leeuw
    HUNTON ANDREWS KURTH LLP                   SULLIVAN & CROMWELL LLP
    Samuel A. Danon (FBN 892671)               Marc De Leeuw
    Gustavo Javier Membiela (FBN 513555)       125 Broad Street
    María Castellanos Alvarado (FBN 116545)    New York, New York 10004
    333 S.E. 2 Avenue, Suite 2400              Telephone: (212) 558-4000
    Miami, FL 33131                            Facsimile: (212) 558-3588
    Telephone: (305) 810-2500                  deleeuwm@sullcrom.com
    Facsimile: (305) 810-2460
    sdanon@huntonak.com                        SULLIVAN & CROMWELL LLP
    gmembiela@huntonak.com                     Adam S. Paris
    mcastellanos@hunton.com                    1888 Century Park East
                                               Los Angeles, CA 90067
    CRAVATH, SWAINE & MOORE LLP                Telephone: (310) 712-6600
    Antony L. Ryan                             Facsimile: (310) 712-8800
    Kevin J. Orsini                            parisa@sullcrom.com
    Brittany L. Sukiennik
    New York, NY 10019                         SHOOK, HARDY & BACON L.L.P.
    Telephone: (212) 474-1000                  Jennifer A. McLoone (Fla. Bar No. 0029234)
    Facsimile: (212) 474-3700                  Citigroup Center Suite 3200
    aryan@cravath.com                          201 South Biscayne Boulevard
    korsini@cravath.com                        Miami, Florida 33131
    bsukiennik@cravath.com                     Telephone: 305-358-5171

    Counsel for Defendants Robinhood           Counsel for Defendant Ally Financial, Inc.
    Financial LLC, Robinhood Securities,
    LLC, Robinhood Markets, Inc. and

                                              22
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 23 of
                                      28



    Robinhood Crypto, LLC
                                                /s/ Christopher D. Kercher
                                                QUINN EMANUEL URQUHART & SULLIVAN,
    /s/ Justina K. Sessions                     LLP
    WILSON SONSINI GOODRICH & ROSATI            Christopher D. Kercher
    Justina K. Sessions                         51 Madison Avenue, 22nd Floor,
    One Market Plaza                            New York, New York, 10010
    Spear Tower, Suite 3300                     Telephone: (212) 849-7000
    San Francisco, California 94105             Facsimile: (212) 849-7100
    Telephone: (415) 947-2197                   christopherkercher@quinnemanuel.com
    Facsimile: (415) 947-2099
    jsessions@wsgr.com                          QUINN EMANUEL URQUHART & SULLIVAN,
                                                LLP
    WILSON SONSINI GOODRICH & ROSATI            Marina E. Lev
    Kenneth R. O’Rourke                         865 South Figueroa Street, 10th Floor
    Brendan J. Coffman                          Los Angeles, California 90017
    1700 K Street NW, 5th Floor                 Telephone: (213) 443-3000
    Washington, DC 20006                        Facsimile: (213) 443-3100
    Telephone: (202) 973-8800                   marinalev@quinnemanuel.com
    Facsimile: (202) 973-8899
    korourke@wsgr.com                           BARTLIT BECK LLP
    bcoffman@wsgr.com                           Adam L. Hoeflich
                                                Dawson Robinson
    Counsel for Defendant Open to the Public    54 W. Hubbard St., Ste. 300
    Investing, Inc.                             Chicago, IL 60654
                                                Telephone: (312) 494-4400
                                                Facsimile: (312) 494-4440
    /s/ Daniel J. Kramer                        adam.hoeflich@bartlitbeck.com
    PAUL, WEISS, RIFKIND, WHARTON &             dawson.robinson@bartlitbeck.com
    GARRISON LLP
    Daniel J. Kramer                            Counsel for Defendants Citadel Enterprise
    Richard Tarlowe                             Americas, LLC and Citadel Securities LLC
    1285 Avenue of the Americas
    New York, NY 10019
    Telephone: (212) 373-3000                   /s/ Harry A. Olivar, Jr.
    dkramer@paulweiss.com                       QUINN EMANUEL URQUHART & SULLIVAN,
    rtarlowe@paulweiss.com                      LLP
                                                Harry A. Olivar, Jr.
    Counsel for Defendant Point72 Asset         Korinna S. Anderson
    Management, L.P.                            865 S. Figueroa Street, 10th Floor
                                                Los Angeles, California 90017
                                                Telephone: (213) 443-3000
    /s/ Jason J. Mendro                         Facsimile: (213) 443-3100
    GIBSON, DUNN & CRUTCHER LLP                 harryolivar@quinnemanuel.com
    Jason J. Mendro                             korinnaanderson@quinnemanuel.com
    Russell B. Balikian
    1050 Connecticut Ave., NW                   QUINN EMANUEL URQUHART & SULLIVAN,

                                               23
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 24 of
                                      28



    Washington, DC 20036                        LLP
    Telephone: (202) 887-3726                   Linda J. Brewer
    jmendro@gibsondunn.com                      50 California Street, 22nd Floor
    rbalikian@gibsondunn.com                    San Francisco, California 94111-4788
                                                Telephone: (415) 875-6600
    GIBSON, DUNN & CRUTCHER LLP                 Facsimile: (415) 875-6700
    Theodore J. Boutrous, Jr.                   lindabrewer@quinnemanuel.com
    333 South Grand Avenue
    Los Angeles, CA 90071                       Counsel for Defendant Sequoia Capital
    Telephone: (213) 229-7804                   Operations LLC
    tboutrous@gibsondunn.com

    Counsel for Defendants Charles Schwab &     /s/ Shari Ross Lahlou
    Co., Inc.; TD Ameritrade, Inc.; TD          DECHERT LLP
    Ameritrade Clearing, Inc.; TD Ameritrade    Shari Ross Lahlou
    Holding Corporation; and The Charles        1900 K Street, NW
    Schwab Corporation                          Washington, D.C. 20006
                                                Telephone: (202) 261-3300
                                                Facsimile: (202) 261-3333
    /s/ Robin Nunn                              shari.lahlou@dechert.com
    MORGAN, LEWIS & BOCKIUS LLP
    Robin Nunn                                  Dechert LLP
    101 Park Avenue                             Andrew J. Levander
    New York, NY 10178-0060                     Three Bryant Park
    Telephone: (212) 309-6000                   1095 Avenue of the Americas
    Facsimile: (212) 309-3001                   New York, NY 10036
    robin.nunn@morganlewis.com                  Telephone: (212) 698 3500
                                                Facsimile: (212) 698 3599
    Counsel for Defendant Stash Financial,      andrew.levander@dechert.com
    Inc.
                                                DECHERT LLP
                                                Steven Bizar
    /s/ Peter W. Homer                          Cira Centre
    HOMER BONNER JACOBS ORTIZ, P.A.             2929 Arch Street
    Peter W. Homer (Florida Bar No. 291250)     Philadelphia, PA 19104
    1200 Four Seasons Tower                     Telephone: (215) 994 4000
    1441 Brickell Avenue                        Facsimile: (215) 994 2222
    Miami, Florida 33131                        steven.bizar@dechert.com
    Telephone: (305) 350-5139
    Facsimile: (305) 372-2738                   Counsel for Defendant Interactive Brokers
    phomer@homerbonner.com                      LLC

    DAVIS POLK & WARDWELL LLP
    Brian S. Weinstein                          /s/ Thomas E. Redburn, Jr.
    Gina Cora                                   LOWENSTEIN SANDLER LLP
    Janet Jones-Duffey                          Thomas E. Redburn, Jr.
    450 Lexington Avenue                        Maya Ginsburg

                                               24
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 25 of
                                      28



    New York, New York 10017                 1251 Avenue of the Americas
    Telephone: (212) 450-4000                New York, NY 10020
    Facsimile: (212) 701-5972                Telephone: (212) 262-6700
    brian.weinstein@davispolk.com            Facsimile: (973) 597-2457
    gina.cora@davispolk.com                  tredburn@lowenstein.com
    janet.jones-duffey@davispolk.com         mginsburg@lowenstein.com

    Counsel for Defendants Morgan Stanley    LOWENSTEIN SANDLER LLP
    Smith Barney LLC, E*TRADE Financial      Zarema Arutyunova Jaramillo
    Corporation, E*TRADE Securities LLC      2200 Pennsylvania Avenue, NW
    and E*TRADE Financial Holdings, LLC      Washington, DC 20037
                                             Telephone: (202) 753-3800
    /s/ Thomas G. Haskins, Jr.               Facsimile: (202) 753-3838
    BARNES & THORNBURG LLP                   zjaramillo@lowenstein.com
    Thomas G. Haskins, Jr.
    Allison Gerard                           Counsel for Defendant Melvin Capital
    2121 N. Pearl Street, Suite 700          Management LP and Candlestick Capital
    Dallas, TX 75201                         Management LP
    Telephone: (214) 258-4200
    Facsimile: (214) 258-4199
    thaskins@btlaw.com                       /s/ Patrick Gibbs
    allison.gerard@btlaw.com                 COOLEY LLP
                                             Patrick Gibbs
    BARNES & THORNBURG LLP                   Brett De Jarnette
    Kevin Rising                             Rebecca Ferrari
    2029 Century Park E, Suite 300           3175 Hanover Street
    Los Angeles, CA 90067-2904               Palo Alto, CA 94304-1130
    Telephone: (310) 284-3888                Telephone: (650) 843-5000
    Facsimile: (310) 284-3894                Facsimile: (650) 849-7400
    krising@btlaw.com                        pgibbs@cooley.com
                                             bdejarnette@cooley.com
    BARNES & THORNBURG LLP                   rferrari@cooley.com
    Paul Olszowka
    One North Wacker Drive, Suite 4400       Counsel for Defendant M1 Finance, LLC
    Chicago, IL 60606-2833
    Telephone: (312) 214-5612
    Facsimile: (312) 759-5646                /s/ Jack E. Pace III
    paul.olszowka@btlaw.com                  WHITE & CASE LLP
                                             Jack E. Pace III
    Counsel for Defendants Dough, LLC and    Bryan D. Gant
    tastyworks, Inc.                         1221 Avenue of the Americas
                                             New York, NY 10020-1095
                                             Telephone: (212) 819-8200
    /s/ Alfred C. Pfeiffer, Jr.              Facsimile: (212) 354-8113
    LATHAM & WATKINS LLP                     jpace@whitecase.com
    Alfred C. Pfeiffer, Jr.                  bgant@whitecase.com
    Belinda S Lee

                                            25
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 26 of
                                      28



    505 Montgomery Street, Suite 2000          WHITE & CASE LLP
    San Francisco, CA 94111-6538               J. Mark Gidley
    Telephone: (415) 391-0600                  701 Thirteenth Street, NW
    Facsimile: (415) 395-8095                  Washington, DC 20005-3807
    al.pfeiffer@lw.com                         Telephone: (202) 626-3600
    belinda.lee@lw.com                         Facsimile: (202) 639-9355
                                               mgidley@whitecase.com
    Counsel for Defendants Square, Inc. and
    Cash App Investing LLC                     WHITE & CASE LLP
                                               Angela Daker
                                               Southeast Financial Center
    /s/ Gregory M. Boyle                       200 South Biscayne Boulevard, Suite 4900
    JENNER & BLOCK, LLP                        Miami, FL 33131-2352
    Gregory M. Boyle                           Telephone: (305) 995-5297
    353 North Clark Street                     Facsimile: (305) 358-5744
    Chicago, Illinois 60654-3456               adaker@whitecase.com
    Telephone: (312) 923-2651
    gboyle@jenner.com                          Counsel for Defendant Apex Clearing Corp.

    Counsel for Defendants The Depository
    Trust & Clearing Corporation; The          /s/ Leiv H. Blad, Jr.
    Depository Trust Company                   LOWENSTEIN SANDLER LLP
                                               Leiv H. Blad, Jr.
                                               Allison M. Vissichelli
    /s/ Evangeline A.Z. Burbidge               2200 Pennsylvania Avenue, NW
    Lewis & Llewellyn LLP                      Washington, DC 20037
    Evangeline A.Z. Burbidge                   Telephone: (202) 753-3800
    Paul T. Llewellyn                          Facsimile: (202) 753-3838
    601 Montgomery Street, Suite 2000          lblad@lowenstein.com
    San Francisco, CA 94111-6538               avissichelli@lowenstein.com
    Telephone: (415) 800-0590
    Facsimile: (415) 390-2127                  LOWENSTEIN SANDLER LLP
    eburbidge@lewisllewellyn.com               H. Gregory Baker
    pllewellyn@lewisllewellyn.com              1251 Avenue of the Americas
                                               New York, NY 10020
    Counsel for Defendant FF Trade Republic    Telephone: (212) 262-6700
    Growth, LLC                                Facsimile: (973) 597-2457
                                               hbaker@lowenstein.com

                                               Counsel for Defendants Alpaca Securities
                                               LLC, eToro USA Securities Inc., WeBull
                                               Financial LLC and Fumi Holdings, Inc.




                                              26
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 27 of
                                      28



          Pursuant to Stipulation, it is hereby,

          DONE AND ORDERED in Miami, Florida, this __ day of ____, 2021.


                                                   _________________________________
                                                   CECILIA M. ALTONAGA
                                                   UNITED STATES DISTRICT JUDGE


   cc: counsel of record; pro se Plaintiffs




                                                    27
Case 1:21-md-02989-CMA Document 328-1 Entered on FLSD Docket 06/29/2021 Page 28 of
                                      28



                                              EXHIBIT A

   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

   I, _____________________________ [print or type full name], of _________________ [print or

   type full address], declare under penalty of perjury that I have read in its entirety and understand

   the Stipulated Protective Order that was issued by the United States District Court for the Southern

   District of Florida in the case of In re Jan. 2021 Short Squeeze Trading Litigation, Case No. 21-

   2989-MDL-ALTONAGA/Torres. I agree to comply with and to be bound by all the terms of this

   Stipulated Protective Order and I understand and acknowledge that failure to so comply could

   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

   not disclose in any manner any information or item that is subject to this Stipulated Protective

   Order to any person or entity except in strict compliance with the provisions of this Order.

          I further agree to submit to the jurisdiction of the United States District Court for the

   Southern District of Florida for the purpose of enforcing the terms of this Stipulated Protective

   Order, even if such enforcement proceedings occur after termination of this action.

          I hereby appoint __________________________ [print or type full name] of

   _______________________________________ [print or type full address and telephone number]

   as my Florida agent for service of process in connection with this action or any proceedings related

   to enforcement of this Stipulated Protective Order.

   Date: ______________________________________

   City and State where sworn and signed: _________________________________

   Printed name: _______________________________

   Signature: __________________________________




                                                   28
